 Case 8:20-cv-00043-SB-ADS Document 191-32 Filed 05/14/21 Page 1 of 2 Page ID
                                  #:3676




Summary Judgment Ex. 28b

Ramírez-Velázquez Declaration - Exhibit 2
    Case 8:20-cv-00043-SB-ADS Document 191-32 Filed 05/14/21 Page 2 of 2 Page ID
                                     #:3677
Exhibit 2. Review of sample of forbearance requests
Note: Customer ID, Company, and Enrollment Date information taken from Consumer List (CFPB-JN-012327). Forbearance start and end
dates taken from forbearance requests in the Debt Pay Pro Production. The bates number the Bureau used for each forbearance request
when producing the Debt Pay pro Production to Nesheiwat is listed below under CFPB-JN Bates.

Customer ID     Company                        Enrolled Date Forbearance start        Forbearance end          CFPB‐JN Bates Equivalent
DPC‐44230517    Certified Document Center         12/11/2015              12/11/2015                3/10/2016 CFPB‐JN‐1195529, at ‐532
DPC‐45632404    Certified Document Center            1/4/2016                1/4/2016                4/3/2016 CFPB‐JN‐0995570, at ‐ 572
DPC‐49829939    Certified Document Center            2/1/2016                2/1/2016                5/1/2016 CFPB‐JN‐1967759, at ‐ 761
DPC‐52157103    Certified Doc Prep Services LP       3/1/2016                3/1/2016               5/30/2016 CFPB‐JN‐2622686, at ‐ 688
DPC‐52495491    Certified Document Center            3/1/2016                3/1/2016               5/30/2016 CFPB‐JN‐1817008, at ‐ 010
DPC‐55955559    Certified Doc Prep Services LP       4/1/2016                4/1/2016               6/30/2016 CFPB‐JN‐1459507
DPC‐56819647    Certified Document Center            4/1/2016                4/1/2016               6/30/2016 CFPB‐JN‐1626392, at ‐ 394
DPC‐62122624    Certified Doc Prep Services LP       5/2/2016                  May‐16                   Jul‐16 CFPB‐JN‐2264563, at ‐ 565
DPC‐61513582    Certified Document Center            5/2/2016                  May‐16                   Jul‐16 CFPB‐JN‐1618489, at ‐ 491
DPC‐67308806    Certified Doc Prep Services LP       6/1/2016                6/1/2016               8/30/2017 CFPB‐JN‐1710846, at ‐ 848
DPC‐67367396    Certified Document Center            6/1/2016                6/1/2016               8/30/2016 CFPB‐JN‐2556183
DPC‐71353075    Certified Doc Prep Services LP       7/1/2016                7/1/2016               9/29/2016 CFPB‐JN‐2406850, at ‐ 852
DPC‐70971388    Certified Document Center            7/1/2016                7/1/2016               9/29/2016 CFPB‐JN‐1727902, at ‐ 904
DPC‐75856063    Certified Doc Prep Services LP       8/1/2016                8/1/2016              10/30/2016 CFPB‐JN‐1937247, at ‐ 254
DPC‐76911652    Certified Document Center            8/1/2016                8/1/2016              10/30/2016 CFPB‐JN‐1338134, at ‐ 136
DPC‐81244427    Certified Doc Prep Services LP       9/1/2016                9/1/2016              11/30/2016 CFPB‐JN‐2302745, at ‐ 752
DPC‐81245779    Certified Document Center            9/1/2016                9/1/2016              11/30/2016 CFPB‐JN‐1826584, at ‐ 591
DPC‐82292343    Assure Direct Services               9/9/2016                9/9/2016               12/8/2016 CFPB‐JN‐1456884
DPC‐86016717    Assure Direct Services             10/3/2016               10/3/2016                 1/1/2017 CFPB‐JN‐1408117, at ‐ 124
DPC‐84293645    Certified Doc Prep Services LP     10/3/2016               10/3/2016                 1/1/2017 CFPB‐JN‐1911717, at ‐ 724
DPC‐85979653    Certified Document Center          10/3/2016               10/3/2016                 1/1/2017 CFPB‐JN‐1733008, at ‐ 010
DPC‐92423984    Assure Direct Services             11/1/2016               11/1/2016                1/30/2017 CFPB‐JN‐1943154, at ‐ 156
DPC‐92153207    Certified Doc Prep Services LP     11/1/2016               11/1/2016                1/30/2017 CFPB‐JN‐2526467
DPC‐92425457    Certified Document Center          11/1/2016               11/1/2016                1/30/2017 CFPB‐JN‐1657656, at ‐ 658
DPC‐98238865    Assure Direct Services             12/1/2016               12/1/2016                 3/1/2017 CFPB‐JN‐1427897, at ‐ 899
DPC‐97683244    Certified Doc Prep Services LP     12/1/2016               12/1/2016                 3/1/2017 CFPB‐JN‐2214292
DPC‐98533990    Certified Document Center          12/1/2016               12/1/2016                 3/1/2017 CFPB‐JN‐1597056
DPC‐102951857   Assure Direct Services               1/2/2017                1/2/2017                4/2/2017 CFPB‐JN‐2004318, at ‐ 320
DPC‐103080727   Certified Doc Prep Services LP       1/2/2017                1/2/2017                4/2/2017 CFPB‐JN‐2190943, at ‐ 945
DPC‐105869431   Certified Document Center            1/2/2017                1/2/2017                4/2/2017 CFPB‐JN‐1919711, at ‐ 718
DPC‐114382263   Assure Direct Services               2/1/2017                2/1/2017                5/2/2017 CFPB‐JN‐1805032, at ‐ 034
DPC‐113888283   Certified Doc Prep Services LP       2/1/2017                2/1/2017                5/2/2017 CFPB‐JN‐2195501
DPC‐114386508   Certified Document Center            2/1/2017                2/1/2017                5/2/2017 CFPB‐JN‐1438480
DPC‐119640663   Assure Direct Services               3/1/2017                3/1/2017               5/30/2017 CFPB‐JN‐2804280, at ‐ 287
DPC‐119976030   Certified Doc Prep Services LP       3/1/2017              3/15/2017                6/13/2017 CFPB‐JN‐1453927
DPC‐118352109   Certified Document Center            3/1/2017                3/1/2017               5/30/2017 CFPB‐JN‐1799677, at ‐ 684
DPC‐125703524   Assure Direct Services               4/1/2017                4/1/2017               6/30/2017 CFPB‐JN‐1967226, at ‐ 228
DPC‐123277775   Certified Document Center            4/1/2017                4/1/2017               6/30/2017 CFPB‐JN‐1309908, at ‐ 914
DPC‐127470794   Secure Preparation Services LP       4/3/2017                4/3/2017                7/2/2017 CFPB‐JN‐1584071
DPC‐130479455   Direct Document Solutions          4/17/2017               4/17/2017                7/16/2017 CFPB‐JN‐1881476, at ‐ 482
DPC‐133607024   Assure Direct Services               5/1/2017                5/1/2017               7/30/2017 CFPB‐JN‐2324614, at ‐ 618
DPC‐134212595   Direct Document Solutions            5/1/2017                5/1/2017               7/30/2017 CFPB‐JN‐1994270, at ‐ 276
DPC‐133762955   Secure Preparation Services LP       5/1/2017                5/1/2017               7/30/2017 CFPB‐JN‐2158057
DPC‐140968787   Assure Direct Services               6/1/2017                6/1/2017               8/30/2017 CFPB‐JN‐1424054, at ‐ 056
DPC‐140939588   Direct Document Solutions            6/1/2017                6/1/2017               8/30/2017 CFPB‐JN‐1535839
DPC‐140462372   Secure Preparation Services LP       6/1/2017                6/1/2017               8/30/2017 CFPB‐JN‐1638335
DPC‐147094370   Assure Direct Services               7/1/2017                7/1/2017               9/29/2017 CFPB‐JN‐1500784, at ‐ 790
DPC‐149045573   Direct Document Solutions            7/3/2017                7/3/2017               10/1/2017 CFPB‐JN‐1340969, at ‐ 971
DPC‐148883978   Secure Preparation Services LP       7/3/2017                7/3/2017               10/1/2017 CFPB‐JN‐1601454, at ‐ 456
DPC‐155002295   Assure Direct Services               8/1/2017                8/1/2017              10/30/2017 CFPB‐JN‐1394345, at ‐ 347
DPC‐154979300   Direct Document Solutions            8/1/2017                8/1/2017              10/30/2017 CFPB‐JN‐1411378, at ‐ 380
DPC‐152708807   Secure Preparation Services LP       8/1/2017                8/1/2017              10/30/2017 CFPB‐JN‐2701658
DPC‐160711628   Assure Direct Services               9/1/2017                9/1/2017              11/30/2017 CFPB‐JN‐2629661, at ‐ 663
DPC‐161345468   Direct Document Solutions            9/1/2017                9/1/2017              11/30/2017 CFPB‐JN‐2561167, at ‐ 169
DPC‐160669031   Secure Preparation Services LP       9/1/2017                9/1/2017              11/30/2017 CFPB‐JN‐1289834, at ‐ 836
